Citation Nr: 1640297	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  11-33 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for coronary artery disease to include as due to exposure to herbicides.

2.  Entitlement to service connection for diabetes mellitus type II to include as due to exposure to herbicides.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to a rating in excess of 10 percent for tinnitus.

5.  Entitlement to a compensable rating for a burn scar on the right hand.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1969 to March 1973.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  The Veteran served on a Royal Thai Air Force Base (RTAFB) in Korat, Thailand during the Vietnam era.

2.  The Veteran did not serve as a security policeman, security patrol dog handler, member of the security police squadron, or otherwise serve near the air base perimeter, as shown by evidence of daily work duties, performance evaluations, or other credible evidence.

3.  Exposure to herbicides while serving on active duty in Thailand is not shown.

4.  The Veteran's coronary artery disease and diabetes mellitus did not manifest during service or until many years after service, and were not otherwise etiologically related to service.  

5.  The Veteran does not have a current bilateral hearing loss disability as defined by VA regulations.

6.  The 10 percent rating currently in effect is the maximum schedular rating for service-connected tinnitus.

7.  The Veteran's burn scars on the right hand and wrist have not been manifest by symptoms of pain, functional impairment, or encompass an area of 144 square inches or greater.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for entitlement to service connection for a bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309, 3.385 (2015).

4.  An initial rating in excess of 10 percent for tinnitus is not warranted.   38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.87, Code 6260 (2015).

5.  The criteria for an initial compensable rating for residuals of burn scar of the right hand and wrist have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7806 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in a May 2010 correspondence, prior to the adverse decision from which this appeal originates.
 
The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has provided the Veteran with a VA examination with regards to claims concerning tinnitus and right hand burn scars.  A VA medical opinion has not been obtained with regards to the Veteran's claims concerning coronary artery disease and diabetes mellitus in this case.  38 U.S.C. § 5103A(a) (West 2014).  A VA medical opinion is not required as a matter of course in every case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the appellant, in which case an examination may not be required); Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008) (38 U.S.C. § 5103A(a) does not always require VA to assist the claimant in obtaining a medical opinion or examination, rather, under § 5103(A)(a), VA only needs to make reasonable efforts to assist a claimant in obtaining a medical opinion when an opinion is necessary to substantiate the claimant's claim for a benefit).  In this case, the Veteran contends coronary artery disease and diabetes mellitus are presumptively related to service from exposure to herbicides.  As will be discussed in further detail below, the evidence does not establish such exposure.  The Veteran does not otherwise contend that these disabilities were present in service or within a year of service discharge.  Given the above, the Board finds that a VA opinion is not required, as in the absence of exposure to herbicides in service, and in the absence of any evidence that coronary artery disease or diabetes mellitus arose any earlier than many years after service, there is no reasonable possibility that a medical opinion would assist in substantiating the claim.  

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a) (2015).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Additionally, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including coronary artery disease and diabetes mellitus, type II, shall be service connected if it becomes manifest to a degree of 10 percent disabling or more at any time after service.  38 C.F.R. § 3.307(a)(6) (2015).  This presumption of service connection will attach, even in the absence of any evidence of the disease while in service, provided that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d)  are also satisfied.  38 C.F.R. § 3.309(e) (2015) .

When there is an approximate balance of positive/negative evidence as to any issue material to a decision, VA will resolve reasonable doubt in the claimant's favor.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that his coronary artery disease and diabetes mellitus type II were caused by exposure to herbicides during active service when he was deployed to Thailand.

Initially, the Board notes that private and VA medical records show that the Veteran was first diagnosed with coronary artery disease in 2006 and the Veteran reported he was diagnosed with diabetes mellitus in the mid 1980's. 

The Veteran's service personnel records show that he served in Thailand at the Royal Thai Air Force Base (RTAFB) in Korat in 1971 with a military occupational specialty (MOS) of a fire protection specialist.  The Veteran summited a statement that he was near the perimeter of the base but did not provide any other details.  

VA has established specific procedures for verifying exposure to herbicides in Thailand during the Vietnam Era.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  However, this applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

In May 2010 , the RO sent a letter to the Veteran requesting detailed information about his herbicide exposure.  In support of his claim, the Veteran submitted a statement on his January 2011 notice of disagreement that he was in the Air Force near the air base perimeter in Korat, Thailand, between February 1961 and May 1975.

The case was referred to the Joint Services Records Research Center (JSRRC) to request verification of exposure to herbicides or to make a formal finding that sufficient information required to verify herbicide exposure did not exist. 

In November 2012, the JSRRC coordinator responded, indicating that the evidence of record shows that the Veteran served in the Air Force from September 1969 to March 1973.  The coordinator noted that the Veteran's personnel records confirmed that the Veteran served in Korat, Thailand and his military occupational specialty (MOS) was a fire protection specialist.  The coordinator reported that the Veteran's MOS did not place him on the perimeter of the base.  Thus, the coordinator concluded that in the absence of evidence indicating duty on or near the perimeter, the coordinator was  unable to corroborate the Veteran's claimed exposure to Agent Orange while serving in Thailand.

The Board finds that although the Veteran served at Korat, Thailand during the Vietnam era, the evidence does not suggest that his duties as a fire protection specialist were near the perimeter of the airbase.  The Board does not find his bare assertion that he was near the perimeter to be credible.  Therefore, the Board finds that exposure to herbicides cannot be conceded.  Additionally, the JSRRC Memorandum does not suggest that the Veteran would have been exposed to herbicides during his service in Thailand.  Accordingly, the presumptive provisions of 38 U.S.C.A. § 1116 (for disabilities due to herbicide exposure) do not apply to the claim for service connection for coronary artery disease and diabetes mellitus.

Although presumptive service connection is not warranted, the Veteran is not precluded from establishing service connection for diabetes mellitus or coronary artery disease on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The evidence demonstrates, however, that this disability was not present in service or for many years after discharge.  The medical evidence shows and the Veteran stated that he was first diagnosed with diabetes in the 1980's, several years after separation from service and diagnosed with coronary artery disease in 2006, 33 years after separation from service.  Moreover, although the Veteran was advised of the need for evidence showing the claimed disability from service until the present, he did not submit or identify such evidence.  In summary, the record discloses a remote, post-service onset of these disabilities.  There is a lack of credible evidence of treatment in proximity to service or within one year of separation.  In this case, the competent evidence clearly establishes that coronary artery disease and  diabetes mellitus are not related to service. 

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate that diagnosis to the Veteran's service.  While the record reflects the Veteran's report of coronary artery disease and diabetes mellitus, it does not contain competent evidence which relates these claimed disabilities to any injury or disease in service, or to herbicide exposure.  The Board has considered the Veteran's argument that the claimed disability is related to service, to include herbicide exposure.  However, the record does not establish his exposure to herbicides.  Furthermore, since coronary artery disease and diabetes mellitus are chronic diseases, the Board considered the potential applicability of 38 C.F.R. § 3.303(b)(2015).  However, coronary artery disease and diabetes mellitus were not noted, diagnosed or identified during service and there is no evidence suggesting that he had characteristic manifestations sufficient to identify the diseases during service.  

The Board further notes that the Veteran submitted a citation to prior a Board decision, that is meant to show that the Board has previously granted service connection for diabetes mellitus due to exposure to herbicides.  Here, the Board notes that the prior Board decision referenced by the Veteran was based on specific facts that differ from the facts presently before the Board.  As discussed about, the evidence in this case does not support service connection.  Additionally, prior Board decisions do not constitute binding precedent.  38 U.S.C.A. § 7104 (West 2014).

For the foregoing reasons, the claims for service connection for diabetes mellitus and coronary artery disease must be denied.  In arriving at the decision to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the claim and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing Loss

To establish service connection for bilateral hearing loss, the Veteran must show he has a current disability.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

An October 2010 VA audiological examination report shows that the Veteran was assessed with pure tone thresholds of the following:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
20
35
35
LEFT
15
10
15
35
35


Speech recognition ability was 100 percent in the right ear, and 100 percent in the left ear.  

While these test results reveal mild bilateral hearing loss, they do not establish a hearing loss disability as defined by VA regulation as the Veteran's auditory thresholds do not exceed 40 decibels at any frequency or 26 decibels for at least three frequencies in either ear.  38 C.F.R. § 3.385.  The Veteran's speech recognition scores are also within normal limits bilaterally.  Accordingly, the evidence is against finding a current hearing loss disability.  Therefore, the preponderance of the evidence is against the claim and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1 , 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

In deciding this appeal, the Board has considered whether separate ratings are warranted for different periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).



Tinnitus

The Veteran is contending that an initial rating in excess of 10 percent for the service-connected tinnitus is warranted.

Tinnitus is evaluated under 38 C.F.R. § 4.87, Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify the existing VA practice that only a single 10 percent rating is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2015). 

In Smith v. Nicholson, 19 Vet. App. 63 (2005) the United States Court of Appeals for Veterans Claims (Court) held that the pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit), and stayed the adjudication of tinnitus rating cases affected by the Court's decision in Smith.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b)  and Diagnostic Code 6260, which limits a Veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  VA then lifted the stay on the adjudication of tinnitus rating cases. 

The Veteran has already been assigned the maximum rating of 10 percent, under Diagnostic Code 6260, and there is no legal basis upon which to award a higher or separate schedular evaluation for tinnitus.

The Board has considered all arguments advanced on behalf of the Veteran and recognizes his feeling that a higher rating is warranted . Even providing full credence to the Veteran's assertions, there is no legal basis upon which to assign a higher or separate schedular evaluation for tinnitus.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  An initial rating in excess of 10 percent for tinnitus is not warranted. 



Burn Scars

The Veteran's residuals of a right hand burn scar have been assigned a non-compensable rating under Diagnostic Code 7802 for burn scars due to other causes not of the head, face, or neck that are superficial and nonlinear.  There is no indication or assertion of additional residual disability from the burn scars aside from this scarring.

The full rating criteria for evaluating scars are set forth at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2015).  Diagnostic Code 7805 provides that scars (including linear scars) not otherwise rated under Codes 7800-7804 are to be rated based on any disabling effects not provided for by those codes.  In addition, the effects of scars otherwise rated under Codes 7800-7804 are to be considered.  38 C.F.R. § 4.118, Code 7805.  Therefore, the Board has will consider all of these potential applicable diagnostic Codes. 

Diagnostic Code 7800 contemplates scars of the head, face, or neck.  38 C.F.R. § 4.118, Code 7800.  Consequently, as the Veteran's scar is located on the right hand and wrist, a compensable rating is not warranted under Code 7800. 

Diagnostic Code 7801 provides that burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) will be assigned a 10 percent rating. Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 pertains to burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater will be assigned a 10 percent rating. Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7804 pertains to unstable or painful scars.  One or two scars that are unstable or painful are rated at 10 percent disabling. Note (1) to Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118.

An October 2010 VA examination report shows that the Veteran had a burn scar on the right thumb and wrist.  The Veteran reported no functional impairment due to the scar.  No skin breakdown or pain was reported.  Examination of the skin revealed three burn scars.  The depth of the burn scars indicated a second degree deep thickness. The total body surface area involved was 1 percent.  The examiner reported that there was a scar precisely located at dorsum of right thumb over the proximal phalanx; hypopigmented noted as a linear scar.  The entire scar measured 0.6 cm by 0.7 cm.  The scar was noted as not painful on examination.  No skin breakdown was noted and the scar was characterized as superficial with no underlying tissues damage.  Inflammation, edema, and keloid formations were noted as not present.   The examiner reported that the scar was not disfiguring and did not limit the Veteran's motion.  The second scar was located at dorsum of the right hand over the first metacarpal bone hypopigmented.  The examiner noted that the scar was a linear scar that measured 1.4 cm by 1.6 cm.  The scar was noted as not painful on examination.  The examiner reported that there was no skin breakdown, underlying tissue damage, edema or keloid formation.  The examiner noted that the scar was superficial and not disfiguring.  The examiner reported that the scar did not limit the Veteran's motion or functioning.  The third part of the right hand scar was located at distal aspect of the radial side of the right forearm; hypopigmented.  The scar was noted as a linear scar that measured 1.5 cm by 0.6 cm.  The scar was noted as not painful on examination.  There was no skin breakdown, underlying tissues damage, inflammation, edema, or keloid formation.  The examiner noted that the scar was superficial and not disfiguring.  The examiner reported that the scar did not limit the Veteran's motion or function.   

After a review of the evidence of record the Board finds that an initial compensable rating for burn scars of the right hand and wrist is not warranted.  The evidence does not show that the Veteran's scars are of an area 144 square inches (929 square centimeters) or that the scars were painful.  Additionally, the VA examiner and the Veteran did not report that the scar cause limitation of motion or functional impairments of an sort.  Accordingly, a compensable rating is not warranted under Diagnostic Codes 7800-7805.

Extraschedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for consideration of the assignment of an extra-schedular rating.  38 C.F.R. § 3.321 (b)(1) (2015).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the record shows that the manifestations of the Veteran's service-connected tinnitus and right hand burn scars are contemplated by the schedular criteria of the rating currently assigned.  The Veteran has not identified any associated symptoms that are not contemplated by the rating criteria.  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has received frequent emergency treatment for these disabilities.  There is nothing unusual or exceptional about the symptoms he has due to this or any other service-connected disability. Additionally, none of the medical evidence reflects that the Veteran's sinusitis interferes with his work or his daily functioning.  Therefore, there is no evidence of a marked interference with his ability to become employed beyond that contemplated by the currently assigned rating.  Accordingly, the Board finds that referral of this case for extra-schedular consideration is not in order.  Further, based on the evidence of record, including the VA examination reports, the Board finds that there is nothing to suggest that the Veteran's tinnitus or scars interferes with his ability to maintain substantial gainful employment and the matter of a total disability rating based on individual unemployability is not raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to service connection for coronary artery disease to include as due to herbicide exposure is denied.

Entitlement to service connection for diabetes mellitus type II to include as due to herbicide exposure is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied.

Entitlement to an initial compensable rating for scars of the right hand is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


